COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ziaunnisa K. Lodhi v. Shah A. Haque

Appellate case number:    01-19-00349-CV

Trial court case number: 2018-03243

Trial court:              507th District Court of Harris County

        On October 22, 2019, appellant, Ziaunnisa K. Lodhi, filed her appellant’s brief. Appellee,
Shah A. Haque, had a briefing deadline of November 21, 2019 in which to file his brief, but no
brief has been filed. On December 4, 2019, we notified appellee that we would set the case for
submission without an appellee’s brief unless appellee filed (1) a motion to extend time to file its
brief or (2) its brief accompanied by a motion to extend time. Appellee has neither filed a motion
to extend time or his appellee’s brief. Accordingly, the case is hereby set at issue.


        The time for filing the APPELLEE’S brief has expired. See TEX. R. APP. P. 38.6(b).
Further, appellee’s deadline for responding to the notice issued by this Court on December 4, 2019,
requiring appellee to file either a brief or a motion to extend time to file its brief, has expired.
Accordingly, this case is now at issue and ready to be set for submission.
       .
       It is so ORDERED.


Judge’s signature: ___/s/ Sherry Radack_______
                    Acting individually  Acting for the Court

Date: ____February 6, 2020___